Exhibit 99.1 3-305 Industrial Parkway South Aurora, Ontario, Canada, L4G 6X7 Phone: (905) 841-2300 Fax:(905) 841-2244 Web: www.helixbiopharma.com November 5, N E W S R E L E A S E HELIX BIOPHARMA CORP COMPLETES ENROLLMENT IN ITS PHASE II TRIAL OF TOPICAL INTERFERON ALPHA-2B IN PATIENTS WITH ANO-GENITAL WARTS (AURORA, Ontario) – Helix BioPharma Corp. (TSX, FSE: “HBP” / OTCQX: HXBPF) announced today that its Phase II trial of Topical Interferon Alpha-2b for the treatment of ano-genital warts (AGW) has completed patient enrollment, with the required 120th patient randomized to enter the trial. The double-blind and placebo-controlled Phase II trial is underway at multiple centers in Germany and Sweden.Patients participating in the trial self-administer active treatment or control cream to the external ano-genital region twice-daily, for five consecutive days per week over a treatment period of eight weeks, with a follow-up visit at 16 weeks.Only female subjects were enrolled in the trial in order to avoid inter-sex treatment variations.The trial was designed to enroll 120 patients, whereby half were intended to receive Topical Interferon Alpha-2b and the other half a vehicle cream intended to serve as a placebo control.The primary endpoint for the trial will be comparison of the proportion of patients with complete clearance of their baseline lesions during the eight week treatment period. “This is an important milestone for Helix’s Topical Interferon alpha-2b clinical program,” said John Docherty, president and COO of Helix BioPharma. “Our efforts to enhance the recruitment rate over recent months have been successful, and we now look forward to obtaining the results of this trial once all patient procedures and analyses are completed.” Moving forward, based on the trial design and schedule, Helix expects patients to complete all study procedures by the early part of calendar 2010, followed thereafter by closing of the database, analysis of the results and final reporting in mid to late calendar 2010. About Ano-Genital Warts Ano-genital warts result from HPV infection of the external genitalia, and can manifest as outwardly visible growths of varying sizes and shapes in both men and women.
